                           IN THE UNITED STATES DISTRICT COURT
                               rOR THE DISTRICT or MARYLAND

 ALEXANDER            J IGG ETrs,                    *
         Plaintiff,                                  *
                                                                    Civil Action No. RDB-18-3399
         v.                                          •

JANSEEN        PHl\RMl\CEUTICALS',                   *
         Defendant.                                  *

*        *       *         *        *       *        *      *       *        *       *       *        *
                                        MEMORANDUM              ORDER

         Alexander Jiggetts ("Mr. Jiggetts"), pro se Plaintiff, brought           suit against Defendant,

Janssen Pharmaceuticals,         Inc. ('Janssen")   on October 29, 2018 seeking damages related to his

alleged injury from the drugs Risperdal@ and Invega@.               Now pending before this Court are

four motions: (1) Request for Default Judgement            (ECF No. 12); (2) Motion for Leave to File

Amended       Complaint    (ECF No. 22); (3) Motion to Withdraw Parts of Complaint                   that are

Incorrect     (ECF No. 25); and (4) Motion for Leave of Court to File a Response/Reply                      to

Answer (ECF No. 31).             The parties' submissions       have been reviewed and no hearing is

necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons that follow, this Court shall

DENY !\[r. Jiggetts' Request for Default Judgement              and shall GRANT his Motion for Leave

to File Amended         Complaint       and his Motion    to Withdraw      Parts of Complaint       that are

Incorrect.     However,        Mr. Jiggetts must file a Proposed        Amended     Complaint,     to which




        In his Complaint, Plaintiff refers to Defendant as 'Janseen Pharmaceuticals." (Compl. I, ECF No. I.)
Defendant notes in its Answer, however, that the proper title for Defendant is "Janssen Pharmaceuticals, Inc."
(Answer I, ECF No. 10.)
Defendants      may respond in due course.        Mr. Jiggetts' ]\lotion for Leave of Court to File a

Response/Reply        to Answer is, therefore, moot and shall be DENIED              AS MOOT.

                                           BACKGROUND

           i\lr. Jiggetts alleges that he took the drug "risperidone"    from 2013 to April of 2017 for

schizoaffective    disorder, and it caused him to grow breasts, gain excessive weight, and makes

him tire easily.     (Compl. 1, ECF No.1.)          He also alleges that he took the drug "Invega

Sustenna"     from 2017 to present and it similarly caused him to grow breasts, gain excessive

weight, and makes him tire easily. (Id.)        Mr. Jiggetts adds that Invega "leaves a pain in your

arm when they stick you and it burns when it goes in." (!d.) Mr. Jiggetts alleges that when he

first started taking risperidone,    he weighed 180-200 pounds, but now he weighs almost 300

pounds.     (!d. at 1-2.)

          Mr. Jiggetts states that the FDA only approves risperidone             for schizophrenia,   but he

was taking it for schizoaffective    disorder, which he alleges "is malpractice."         (Id. at 1.) He also

states that Janssen "is committing cruel and unusual punishment                 by selling these medicines"

and alleges that Janssen "deprive[s] you of life, liberty, and property by having people take

these toxic medicines without warnings" and "committed           intentional negligence by not telling

people the effects of this [sic] medicines."       (Id. at 1-2.) Mr. Jiggetts seeks damages of "one

hundred     million dollars" and asks this Court to make him whole again by granting him

damages for "pain and suffering and emotional discomfort."              (!d.)

       Janssen     answered   the Complaint     on January 28, 2019 and a scheduling             order was

issued. (Answer, ECF No. 10; Sched. Order, ECF No. 11.) The next day, January 29, 2019,

Mr. Jiggetts filed the pending Request for Default Judgement,             seeking default judgment       for



                                                     2
 one hundred million dollars based on Defendant's failure to answer. (Mot. Default, ECF No.

 12.) On January 31, 2019, Mr. Jiggetts supplemented his request stating: "Defendant answered

today which is the 23rd day yet he did not meet the 21 day deadline" adding "] send this out

already and moot the first one because] believe] forgot to put a stamp on it." (Supp!., ECF

No. 13.) Both l\1r. Jiggetts' request and supplement were dated January 28, 2019. (See ECF

Nos. 12, 13.)

        On February 15, 2019, Mr. Jiggetts filed the pending Motion for Leave to File

,\mended   Complaint, seeking to add Janssen's      CEO as a defendant and to add further

information in support of his claim. (Mot. l\m., ECF No. 22.) However, Mr. Jiggetts notes

that the amended complaint does not moot the original complaint, and he reminds the court

that he continues to "seek judgment on the original complaint for it took plaintiff 22 days to

answer." (prop. l\m. Comp!., ECF No. 22-1.)

       On February 25, 2019, Mr. Jiggetts filed the pending Motion to Withdraw Parts of

Complaint that are Incorrect, seeking to withdraw paragraph two of his Complaint because it

is not true that he was taking risperidone for schizoaffective disorder.   (Mot. Withdraw, ECl'

No. 25.) On March 18,2019, Mr. Jiggetts filed the pending Motion for Leave of Court to File

a Response/Reply    to Answer, stating that there are untrue statements in the Answer, and

"there needs to be a reply." (Mot. Reply, ECF No.3!.)

       Mr. Jiggetts also asked this Court to appoint counsel to act on his behalf.     (See ECl'

Nos. 24, 34, 42.) This Court appointed pro bono counsel to represent Mr. Jiggetts but later

granted pro bono counsel's Motion for Reconsideration (ECF No. 44) of that order. (See ECF

No. 46.) Mr. Jiggetts then filed another motion for counsel to be appointed, which this Court




                                                3
 denied upon consideration        of Janssen's   opposition,   which stated that Mr. Jiggetts had filed

over fifty lawsuits in this Court as well as another twenty in other courts and had exhausted

 the "three strikes" afforded for frivolous filings under 28 U.S.c. ~ 1915(g).         (See I\lem. Op.,

 ECF No. 48.) In its Order, this Court granted leave to Defendant to file a summary judgment

motion. (ECF No. 49.) This Court denied Mr. Jiggetts' motion to reconsider and extended

the deadline for dispositive motions to be ftled in this case until Tuesday, September 10, 2019.

(ECF No. 53.)

         For the reasons that follow, this Court shall DENY Mr. Jiggetts' Request for Default

Judgement       and shall GRANT his Motion for Leave to File Amended Complaint and Motion

to Withdraw        Parts of Complaint     that are Incorrect.     However,   Mr. Jiggetts must file a

Proposed    Amended       Complaint,    to which Defendants       may respond   in due course.     Mr.

Jiggetts' Motion for Leave of Court to File a Response/Reply            to Answer is, therefore, moot

and shall be DENIED         AS MOOT.

                                             DISCUSSION

        This Court recognizes that the Plaintiff is pro se and has accorded his pleadings liberal

construction.     See Erickson I'. Pardus, 551 U.S. 89, 94 (2007).

1.      Default Judgment

        Mr. Jiggetts seeks default judgment because Defendant's          Answer was not timely filed.

(See Mot. Default, ECF No. 12; Mot. Suppl., ECF No. 13.) Janssen docs not dispute that the

summons     reflects    that it was served on Friday, January         4, 2019, but explains that the

documents       were not received by Janssen's Legal Department        until Monday, January 7, 2019,

so it inadvertently    miscalculated the due date for the Answer.       (Def.'s Resp. 1, ECF No. 20.)




                                                      4
Janssen requests that this Court set aside the technical default in filing late or, alternately, grant

Janssen leave to file its answer out of time. (Id.)

           The United States Court of Appeals for the Fourth Circuit has stated that "the extreme

    sanction of judgment by default is reserved only for cases where the party's noncompliance

    represents bad faith or a complete disregard for the mandates of procedure and the authority

    of the trial court." Mobil Oil Co. de Venezuela tJ• Parada Jimene::;,989 F.2d 494 (rable), 1993 WL

    61863, at *3 (4th Cir. 1993) (unpublished).               That is not the case here.       Further, "any doubts

    about whether relief should be granted should be resolved in favor of setting aside the default

so that the case may be heard on the merits." TolJon v. Hodge, 411 F.3d 123, 130 (4th Cir. 1969).

           Applying the four Wi/Jon2 factors to the prospective default, this Court concludes that

the extreme sanction of judgment by default is not appropriate in this case. Further, as noted

by Janssen, i\Jr. Jiggetts' motion to amend his complaint effectively moots any default.                            See,

e.g., G & G C/oJed Cirmit Et'entJ, LLC v. CaJtro & Cedil/oJ, !tl<:, Civil Action No. DKC 11-3274,

2012 \VL 748577, at *2 (D. Md. Mar. 6,2012) (mooting a motion for entry of default in light

of an amended           complaint);          Jee aim Wahoo Int'/, In,: v. Phi:.: Dodor 1m:, No. 13cv1395-

GPC(BLM), 2014 WL 6810663 (S.D. Cal. Dec. 2, 2014) ("lTlhe Court concludes that default

judgment cannot be entered against a defendant in default on the original complaint which is

superseded by an amended complaint.").




2          IViiron v. Volkswagen   if Am.,   Inc., 561 F.2d 494, 503.04 (4th Cir. 1977), mt. denied. 434 U.S. 1020 (1978)
(identifying four factors that are relevant in considering whether a party's discovery violations warrant the
sanction of judgment by default: (1) whether the noncomplying party acted in bad faith; (2) the amount of
prejudice caused by his noncompliance (which necessarily includes an inquiry into the materiality of the
evidence he failed to produce); (3) the need for deterrence of the particular sort of noncompliance; and (4) the
effectiveness   of less drastic sanctions).




                                                                5
              l\ccordingly,   l\lr. jiggetts' Request for Default judgement       (ECF No. 12) is DENIED.

II.           Leave to Amend

              Rule 15(a) of the Federal Rules of Civil Procedure               provides   the general rules for

amending pleadings. Specifically, Rule 15(a) requires that, after a responsive pleading is served,

a plaintiff may amend his complaint "by leave of court or by written consent of the adverse

party." In general, leave to amend a complaint pursuant to Rule 15(a) shall be "freely" granted

"when justice so requires." Fed. R. Civ. P. 15(a)(2); see roman          IJ.   Davis, 371 U.S. 178, 182 (1962);

LaI1l~   v. Pn'nce Ge01;ge'sCounty, 199 F. Supp. 2d 297, 300-01 (D. Md. 2002). The matter, however,

is committed         to the discretion of the district court, and the district judge may deny leave to

amend "when the amendment                would be prejudicial to the opposing party, the modng               party

has acted in bad faith, or the amendment              would be futile." Equal Rights Center      tJ•   Niles Bolton

./ISSO,)".,   602 F.3d 597,603      (4th Cit. 2010); see also Simmons v. United Mortg. & I--Oan!nv., IJ~C,

634 F.3d 754, 769 (4th Cit. 2011).

              janssen does not oppose this motion, although it reselTes its rights with respect to its

response         to the amended      complaint,    including its right to file a l\Iotion      to Dismiss the

Amended Complaint (or portions of it) pursuant to Federal Rule of Civil Procedure 12. (Def.'s

Resp. 1, ECF No. 28.)              This Court notes however, that Mr. jiggetts'            proposed      amended

complaint         is, in essence, a supplement      to his Complaint     rather than a replacement          of his

Complaint.         (See ECF Nos. 22,22-1.)        Further, Mr.jiggetts   also seeks to withdraw part of his

Complaint.         (Mot. Withdraw, ECF No. 25.) This Court considers this motion a further request

to amend his Complaint, and liberally construing his requests, shall allow both the additions

and withdrawals.




                                                           6
        Accordingly, this Court shall GRANT Plaintiffs             Motion for Leave to Pile Amended

Complaint (ECF No. 22) and Motion to Withdraw Parts of Complaint that are Incorrect (ECF

No. 25).     However, Mr. jiggetts'       proposed     amended    complaint,   ECP No. 22-1, does not

represent the operative complaint.        Rather, it is a compilation of the Complaint, the proposed

amendment,     and the withdrawals that would form the operative complaint.              Therefore,   this

Court shall require Mr. Jiggetts to me a proposed             amended complaint    for filing. Once filed

and accepted by this Court, the Defendant            shall have 14 days to respond pursuant to Federal

Rule of Civil Procedure 15(a)(3) and Local Rule 103 (6)(a). Mr. Jiggetts did not name janssen's

CEO, although he wishes to add the individual as a defendant.                  (See ECF Nos. 22, 22-1.)

Therefore,   if necessary, this Court directs j anssen to provide the name in its responsive

Answer or Motion.     Purther,janssen's      deadline for filing a summary judgment motion, should

it wish to do so, shall be extended to the same deadline, 14 days after the amended complaint

is deemed filed.

III.   Reply to Answer

       Mr. Jiggetts seeks leave to me a response to janssen's           Answer (ECF NO.1 0). (Mot.

Reply, ECP No. 31.) This Court is allowing Mr. Jiggetts to file an Amended Complaint,                  to

which Defendants    shall be allowed to Answer in due course. ,\ccordingly, Mr. jiggetts' Motion

for Leave of Court to file a Response/Reply                 to Answer (ECF No. 31) is DENIED          I\S

MOOT.

                                           CONCLUSION

       For the foregoing reasons:


               1.     Request for Default judgement            (ECP No. 12) is DENIED.



                                                        7
      2.     Motion for Leave to File Amended Complaint (ECF No. 22) is
             GRANTED, and Motion to Withdraw Parts of Complaint that are
             Incorrect (ECF No. 25) is GRANTED.
             a.     Plaintiff shall file a Proposed Amended Complaint within 10
                    days.
             b.     Defendant shall respond within 14 days after the Amended
                    Complaint is deemed fJled.
      3.     Motion for Leave of Court to File a Response/Reply to Answer (ECF
             No. 31) is DENIED AS MOOT.
      4.     The Clerk of this Court shall transmit a copy of this Memorandum
             Order to Plaintiff and to Counsel of record.



Dated: September 9, 2019.

                                    /Ut.fJ.~
                              Richard D. Bennett
                              United States DistrictJudge




                                     8
